Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-32 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record taken alone or in combination does not teach or suggest the limitations of the instant independent claims, particularly:
A refrigerant leak detection system in which a closed control loop formed by a sensor signal conditioner and a digital control processor adjusts the signal conditioner so that the voltage of a refrigerant gas sensor is maintained within an upper and a lower threshold and performs a gas detection state in which the voltage received by a refrigerant sensor is compared to theses thresholds, iteratively incrementing a counter toward an alarm threshold when the sensor voltage exceeds the upper threshold voltage and iteratively decrementing it away from the alarm threshold when the sensor voltage falls below the lower threshold voltage, an alarm state triggering and being logged when the counter exceeds a selected threshold detection count as taught in instant independent claim 1,

a refrigerant leak detection method which includes only a single sensor threshold voltage to which a refrigerant gas sensor voltage received from a refrigerant gas sensor calibrated using a digital control processor and a sensor signal conditioner is compared but further teaches this threshold to be incremented (in step 8) along with a level counter when the refrigerant threshold voltage is greater than the threshold (step 7), the level counter being compared to an alarm trip value to activate an audible and/or visual alarm, and further teaches decrementing the threshold and the level counter if the refrigerant sensor value is less than the threshold value (steps 11-13) as taught in instant independent claim 31, or 
a refrigerant leak mitigation method which includes only a single sensor threshold voltage to which a refrigerant gas sensor voltage received from a refrigerant gas sensor calibrated using a digital control processor and a sensor signal conditioner is compared 

All dependent claims depend upon one of these independent claims and include all allowable subject matter thereof.

    PNG
    media_image1.png
    473
    544
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    789
    580
    media_image2.png
    Greyscale

US Publication 2014/0123685 A1 to Kim et al. teaches in figs. 1 and 3, shown above, a refrigerant leak detection and mitigation system and method for an air conditioning system in which a leak is detected by a sensor (240, taught in ¶ 28 to “directly or indirectly” sense leakage of refrigerant) and teaches multiple threshold times for the leakage detection and response system, such that for a detection time less than the first reference time (t1), no action is taken, for a time greater than the first reference time (t1) but less than the second reference time (t2) only a single evaporator valve is closed, and for a time greater than the second reference time (t2) both evaporator valves are closed 

US Patent No. 9,638,436 B2 to Arensmeier et al. teaches in col. 30, lines 62-col, 31, line 13, an HVAC system control and monitoring system in which false positive fault detections are avoided by incrementing a counter when a failure of a component is detected but decrementing the counter by one when the proper operation of a component is detected and only indicating an error when the counter is incremented to a certain level, but teaches this operation based on the binary of whether or not a fault is detected rather than on a comparison of a detection value such as a sensor voltage to a spectrum of values on which multiple thresholds are provided as taught in claims 1 and 13 or on which a single threshold is moved up and down based on detection results as taught in claims 31-32.

US Patent No. 10,060,642 to Sikora et al. teaches in ¶ 12, lines 22-43, an HVAC system in which a controller 220 initiates a fault detection operation in which dampers are operated to determine whether a fault is present.  If a damper fault is detected, a counter is incremented by the controller but if no fault is detected, the counter is decremented by 

As such, none of Kim, Arensmeier and Sikora taken alone or in combination teaches or renders obvious the teachings of the instant independent claims with regard to the control operation of the processor in determining the presence of a refrigerant leak.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/           Examiner, Art Unit 3763                                                                                                                                                                                             	29 December 2021

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763